ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-426, concluding that by way of reciprocal discipline pursuant to Rule l:20-14(a)(4)(E), ADAM RONALD KIDAN of FLORAL PARK, NEW YORK, who was admitted to the bar of this State in 1989, should be disbarred based on respondent’s disbarment in the State of New York for the misappropriation of client funds;
And ADAM RONALD KIDAN having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that ADAM RONALD KIDAN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that ADAM RONALD KIDAN be and hereby is permanently restrained and enjoined from practicing law; and it is further
*156ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ADAM RONALD KI-DAN pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.